Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Ex parte Quayle 


          This application is in condition for allowance except for the following formal matters: 
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
          The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
         The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
          Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
          A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Allowable Subject Matter


Claims 1-20 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein receiving one or more input parameters, the input parameters comprising at least one attribute related to the object; constructing a structured 3-dimensional (3D) model of the object from the plurality of 2D images and generating the pressure map of the object from the structured 3D model and the input parameters using a pressure estimation deep learning network (DLN), wherein the pressure estimation DLN is trained to generate pressure maps of objects from a given structured 3D model and given parameters of a given object, wherein the pressure map comprises a pressure profile comprising a plurality of pressure points, each pressure point indicating a level of pressure where the object is in contact with a surface, wherein the pressure estimation DLN predicts the level of pressure at the plurality of pressure points.










                                           Prior Art of record


The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

Raniere (USPAP       2014/0276,235), recites, “Systems and methods for constructing custom orthotics are described. Several embodiments of the system use sensor pads to obtain both static and dynamic three dimensional information concerning the shape or topography of the surface of a patient's foot and/or ankle. The information is analyzed to obtain information useful in constructing a custom orthotic from a selection of basic orthotic shells. Once constructed, the orthotic may modify a patient's gait. One embodiment of the present disclosure includes a user terminal including a plurality of sensors in a fitted material, the sensors being connected to a computer, a computer configured to analyze three dimensional information acquired by the plurality of sensors, a computer and/or a manufacturing terminal configured to display the results of the computer's analysis of the three dimensional information and a network that connects the user terminal to the computer and the computer to the manufacturing terminal.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, August 1, 2022